UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FRANCES OJEDA,

                                   Plaintiff,
                                                                  1:19-CV-3941 (CM)
                       -against-
                                                                  CIVIL JUDGMENT
 STEPHEN VILLANO,

                                   Defendant.

       Pursuant to the order issued December 8, 2019, dismissing this action for lack of subject-

matter jurisdiction,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed for lack of

subject-matter jurisdiction. Fed. R. Civ. P. 12(h)(3).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

 Dated:    December 8, 2019
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
